Citation Nr: 0941566	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had recognized guerilla service from November 
1942 until October 1945.  The appellant claims as his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection is warranted 
for the cause of the Veteran's death.  Specifically, the 
appellant has indicated, by way of a statement submitted by 
her representative in October 2009, that the Veteran's 
service-connected gunshot wound involving muscle groups III 
and IV, caused him to have difficulty moving his body, which 
contributed to the development of pneumonia, an underlying 
cause of the Veteran's death

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In order to establish service connection for the cause of the 
Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008).  A service-connected disability is one due 
to disease or injury incurred or aggravated in service (see 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303), or one that 
was caused or is aggravated by an already service-connected 
disability (see 38 C.F.R. § 3.310(a)). The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Id.

In this case, the Board finds that VA owes the appellant 
additional assistance in developing her claim.  Specifically, 
a February 2007 statement form the Veteran's attending 
physician, G.Y.C., states that at his death the Veteran 
carried three primary diagnoses, including rheumatoid 
arthritis of the right shoulder, secondary to a bullet wound.  
All three of these diagnoses are reflected in the Veteran's 
admission and discharge record which shows his final 
diagnoses to be sepsis, secondary to pneumonia; rheumatoid 
arthritis of the right shoulder, secondary to a bullet wound; 
and chronic renal failure due to pyelonephritis.  

The Veteran's death certificate indicates that the immediate 
cause of his death, on November 17, 2006, was respiratory 
failure, with the antecedent cause being sepsis.  
Additionally, pneumonia and pyelonephritis were underlying 
causes and rheumatoid arthritis of the right shoulder joint 
was listed as another significant condition contributing to 
his death.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

It is unclear from the records, whether the Veteran's service 
connected gunshot wound involving muscle groups III and IV, 
either caused or contributed substantially to his death.  
Thus VA is obligated to obtain a medical opinion in order to 
properly adjudicate the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to schedule a VA examiner to 
review the claims file in order to 
determine whether a gunshot wound 
involving muscle groups III and IV, for 
which the Veteran was service connected at 
the time of death, either caused or 
contributed substantially or materially to 
his death.  Before reaching an opinion, 
the examiner is to review the Veteran's 
claims file and all opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

